 1
 2
 3
 4
 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE
 7   _______________________________________
                                            )
 8   KELLY BOLDING, et al.,                 )
                                            )                     Case No. C17-0601RSL
 9                          Plaintiff,      )
                v.                          )
10                                          )                     ORDER GRANTING IN PART
     BANNER BANK,                           )                     PLAINTIFFS’ MOTION TO SEAL
11                                          )
                            Defendants.     )
12   _______________________________________)
13
            This matter comes before the Court on the “Motion to Seal Exhibits Q and Z to the
14
     Declaration of Charlotte S. Sanders in Support of Plaintiffs’ Motion to Compel.” Dkt. # 98.
15
     Having reviewed the memoranda submitted by the parties and the remainder of the record, the
16
     Clerk of Court is directed to unseal Exhibit Q (Dkt. # 101) by agreement of the parties. Exhibit Z
17
     (Dkt. # 106) is part of a confidential mediation statement and will remain sealed.1 Defendant’s
18
     request to strike Dkt. # 106 is DENIED.
19
20          Dated this 12th day of October, 2018.
21
22
                                                  A
                                                  Robert S. Lasnik
23                                                United States District Judge
24
25
            1
               The document originally designated as Exhibit Z at Dkt. # 102 was incorrectly filed. It, too, is
26   part of a confidential mediation statement, but it is not the document described in the motion to compel.
     Dkt. # 102 will remain sealed and has not been considered by the Court.
     ORDER GRANTING IN PART
     PLAINTIFFS’ MOTION TO SEAL
